Citation Nr: 0208475	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  01-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for hearing loss, right 
ear.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from January 1962 to December 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claims, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2. The evidence does not demonstrate that the veteran's right 
ear hearing loss
developed as the result of exposure to loud noise during 
active service.

3. The evidence does not demonstrate that the veteran's 
tinnitus developed as the
result of exposure to loud noise during active service.


CONCLUSIONS OF LAW

1.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).

2.  Right ear hearing loss was not incurred during active 
service.  38 U.S.C.A.
§§ 1110, 1131, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).  

3.  Tinnitus was not incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection of hearing loss, 
right ear and tinnitus.  The veteran is not shown to have a 
current hearing disability resulting from in-service exposure 
to high levels of noise.  38 U.S.C.A.  §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a).  The evidence also does 
not show that a hearing disability manifested to a 
compensable degree within one year from the date of 
termination of service.  38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his currently diagnosed hearing 
disability is related to his exposure to artillery noise as a 
combat engineer.  He also maintains that he was exposed to 
military aircraft noise when he was a member of a 
recreational group, Parachute Club of America.  He indicates 
that he does not have any post-service noise exposure as he 
was previously employed as an office machine repairman and 
currently worked as a salesman.  

The veteran's May 1961 enlistment examination report, October 
1963 Airborne Training examination report, and October 1964 
separation examination report show that the veteran underwent 
audiometric testing.  According to these tests, the veteran's 
auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000, and 4000, was not 40 decibels or greater, or at 
least three of the frequencies were not 26 decibels or 
greater.  38 C.F.R. § 3.385.   The veteran also denied having 
ear problems on all three Reports of Medical History.  Thus, 
the service medical records do not show that the veteran 
suffered from a hearing impairment during service for VA 
benefits purposes.  Id.   

In connection with his compensation application, the veteran 
submitted a letter dated in April 2000 from VA audiologist 
M.B.J.  The veteran contends that the letter is favorable to 
his claim and that M.B.J. later withdrew her opinion under 
the "influence" of VA doctor R.U.  In the April 2000 letter 
addressed to the veteran's service representative, M.B.J. 
reported that results of her March 2000 examination of the 
veteran revealed that he had mild to moderate sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural loss in the left ear.  She noted a possibility 
that there was a relationship between the hearing loss and 
service.  Her opinion was based on a history of noise 
exposure as related by the veteran and the audiogram 
configuration, which she described as characteristic of noise 
induced hearing loss for a right handed individual when 
firing weapons without the use of hearing protection.  Her 
comments thereafter, however, clearly indicate that the 
opinion expressed was contingent on further review as she 
directed the service representative to review the service 
medical records for pertinent audiological data.  

The veteran underwent further audiometric testing by M.B.J at 
a VA examination in June 2000.  At that time, she reviewed 
the claims file.  The veteran was also examined by VA doctor 
R.U. on that same day.  M.B.J. diagnosed the veteran with 
mild to moderate sensorineural hearing loss in the right ear 
and moderately severe to severe sensorineural loss in the 
left ear.  In a report prepared by Dr. R.U., he indicates 
that all of the audiometric test results were reviewed and 
the veteran's history of noise exposure, pre-, during, and 
post-service was considered.  Dr. R.U. indicated that he and 
M.B.J. did not believe that the veteran's accelerating 
sensorineural hearing impairment since leaving the military 
service with some suggestive noise induced-type hearing 
impairment with his present audiometric studies to be within 
reasonable medical probability and certainty as casual in 
relationship to his military activities.  Dr. R.U. then adds 
that he believes that within reasonable medical probability 
and certainty, that the veteran's hearing impairment 
essentially and to the greatest of probable degree has 
occurred after leaving service and over the period of years.  
In an August 2001 letter by M.B.J., for purposes of 
clarification of her opinion on the etiology of the veteran's 
hearing loss, she indicated that she concurred with Dr. 
R.U.'s conclusion as stated in his June 2000 examination 
report.  There is no evidence of undue influence on the part 
of Dr. R.U. as suggested by the veteran and his 
representative.  The evidence shows that in M.B.J.'s April 
2000 letter, she discussed a possible etiology of the 
veteran's hearing loss, and as more information became 
available-information that provided a more complete picture 
of the etiology of the veteran's hearing loss, she changed 
her opinion accordingly.  Thus, service connection for right 
ear hearing loss is not warranted. 

The service medical records show no treatment for, or 
complaints of tinnitus.  The veteran has presented testimony 
that he was seen for tinnitus about five years after service 
at Mercy Hospital.  There are Mercy records in the claims 
file and other medical records, but none pertain to the 
treatment of tinnitus.  The veteran has testified that he 
cannot locate the Mercy records.  In the June 2000 
examination report, Dr. R.U. indicates that he and M.B.J. 
believe that the veteran's tinnitus is within reasonable 
medical probability and certainty related to his 
sensorineural hearing changes bilaterally and not 
specifically to and/or specifically related in causal fashion 
to his military histories and dates of military activities.  
Thus, service connection for tinnitus is not warranted. 


ORDER

Service connection for hearing loss, right ear is denied.

Service connection for tinnitus is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

